
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5



SERVICES AGREEMENT


        THIS SERVICES AGREEMENT (this "Agreement") is entered into as of
January 31, 2006 by and between Chipotle Mexican Grill, Inc., a Delaware
corporation ("Chipotle"), and McDonald's Corporation, a Delaware corporation
("McDonald's").


RECITALS


        WHEREAS, Chipotle will be issuing shares of Class A Common Stock, $0.01
par value per share ("Class A Common Stock"), to the public in an offering
registered under the Securities Act of 1933, as amended (the "Initial Public
Offering");

        WHEREAS, upon consummation of the Initial Public Offering, McDonald's
will own, indirectly through its wholly-owned subsidiary McDonald's
Ventures, LLC, at least 65% of the outstanding shares of Common Stock
(as defined below), which ownership will provide McDonald's with, in most
circumstances, at least 87% of the combined voting power of the outstanding
Common Stock;

        WHEREAS, McDonald's has heretofore directly or indirectly provided
certain services to Chipotle, including (a) accounting and financial transaction
processing and reporting services, as described in more detail on Schedule I
attached to this Agreement (the "Accounting Services"), (b) making certain
insurance coverage programs available to Chipotle, as described in more detail
on Schedule II attached to this Agreement (the "Insurance Services"), and
(c) making certain McDonald's employee benefit plans available to employees of
Chipotle, as described in more detail on Schedule III attached to this Agreement
(the "Benefits Services", and together with the Accounting Services and the
Insurance Services, collectively, the "Services");

        WHEREAS, on the terms and subject to the conditions set forth herein,
Chipotle desires to retain McDonald's as an independent contractor to provide,
directly or indirectly, the Services to Chipotle after the Closing Date
(as defined below); and

        WHEREAS, on the terms and subject to the conditions set forth herein,
McDonald's desires to provide, directly or indirectly, such Services to
Chipotle.


AGREEMENTS


        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged by this Agreement, McDonald's and
Chipotle, for themselves, their successors and assigns, agree as follows:


ARTICLE I

DEFINITIONS


        As used in this Agreement, the following terms will have the following
meanings, applicable both to the singular and the plural forms of the terms
described:

        "Accounting Services" has the meaning ascribed thereto in the recitals
to this Agreement.

        "Action" has the meaning ascribed thereto in Section 5.02.

        "Agreement" has the meaning ascribed thereto in the preamble to this
Agreement, as such agreement may be amended and supplemented from time to time
in accordance with its terms.

--------------------------------------------------------------------------------



        "Benefits Services" has the meaning ascribed thereto in the recitals to
this Agreement.

        "Chipotle" has the meaning ascribed thereto in the preamble to this
Agreement.

        "Chipotle Indemnified Person" has the meaning ascribed thereto in
Section 5.03.

        "Class A Common Stock" has the meaning ascribed thereto in the recitals
to this Agreement.

        "Closing Date" means the date of the closing of the initial sale of
Class A Common Stock in the Initial Public Offering.

        "Common Stock" means the Class A Common Stock, the Class B Common Stock,
$0.01 par value per share, of Chipotle, and any other class of Chipotle capital
stock representing the right to vote for the election of directors.

        "Confidential Information" has the meaning ascribed thereto in
Section 7.07.

        "Initial Public Offering" has the meaning ascribed thereto in the
recitals to this Agreement.

        "Insurance Services" has the meaning ascribed thereto in the recitals to
this Agreement.

        "McDonald's" has the meaning ascribed thereto in the preamble to this
Agreement.

        "McDonald's Indemnified Person" has the meaning ascribed thereto in
Section 5.01.

        "McDonald's Plans" means those certain employee benefit plans of
McDonald's that are being made available to certain employees of Chipotle as
part of the Benefits Services, all as described in more detail on Schedule III.

        "Ownership Reduction Date" means the date on which McDonald's ceases to
own, directly or indirectly, shares of Common Stock representing more than
eighty percent (80%) of the combined voting power of the outstanding Common
Stock.

        "Parties" means both Chipotle and McDonald's, and "Party" means one of
them as the context indicates.

        "Payment Date" has the meaning ascribed thereto in Section 3.02.

        "Person" means any individual, partnership, limited liability company,
joint venture, corporation, trust, unincorporated organization, government
(and any department or agency thereof) or other entity.

        "Schedule I" means the first schedule attached to this Agreement which
lists the Accounting Services to be provided by McDonald's to Chipotle and sets
forth the related billing methodology and term.

        "Schedule II" means the second schedule attached to this Agreement which
lists the Insurance Services to be provided by McDonald's to Chipotle and sets
forth the related billing methodology and term.

        "Schedule III" means the third schedule attached to this Agreement which
lists the Benefits Services to be provided by McDonald's to Chipotle and sets
forth the related billing methodology and term.

2

--------------------------------------------------------------------------------



        "Schedules" has the meaning ascribed thereto in Section 3.01.

        "Service Costs" has the meaning ascribed thereto in Section 3.01.

        "Services" has the meaning ascribed thereto in the recitals to this
Agreement.

        "Subsidiary" means, with respect to any Person, any corporation,
association, partnership, joint venture or other business entity of which more
than 50% of the voting capital stock or other voting ownership interests is
owned or controlled directly or indirectly by such Person or by one or more of
the Subsidiaries of such Person or by a combination thereof.


ARTICLE II

PURCHASE AND SALE OF SERVICES; NO WARRANTY


        Section 2.01.    Purchase and Sale of Services.

        (a)    Subject to the terms and conditions of this Agreement and in
consideration of the Service Costs described below, McDonald's agrees to provide
to Chipotle, or procure the provision to Chipotle of, and Chipotle agrees to
purchase from McDonald's, the Services. Unless otherwise specifically agreed by
McDonald's and Chipotle, the Services to be provided or procured by McDonald's
hereunder shall be substantially similar in scope, quality, and nature to those
provided to, or procured on behalf of, Chipotle prior to the Closing Date.

        (b)    The Parties understand that (i) the Services McDonald's shall
provide to Chipotle under this Agreement will, at Chipotle's request, be
provided to Subsidiaries of Chipotle and (ii) McDonald's may satisfy its
obligation to provide or procure Services hereunder by causing one or more of
its Subsidiaries to provide or procure such Services. With respect to Services
provided to, or procured on behalf of, any Subsidiary of Chipotle, Chipotle
agrees to pay on behalf of such Subsidiary all amounts payable by or in respect
of such Services.

        Section 2.02.    Additional Services.    In addition to the Services to
be provided or procured by McDonald's pursuant to Section 2.01, to the extent
that McDonald's and Chipotle mutually agree in their respective sole discretion,
McDonald's may provide additional services (including services not provided by
McDonald's to Chipotle prior to the Closing Date) to Chipotle. The scope of any
such services, as well as the term, costs, and other terms and conditions
applicable to such services, shall be as mutually agreed by McDonald's and
Chipotle in their respective sole discretion.

        Section 2.03    NO WARRANTY.    Chipotle acknowledges that
(a) McDonald's does not regularly provide the Services, or any related services,
to third parties as part of its business and (b) that McDonald's does not
warrant or assume responsibility for its provision of the Services. THERE ARE NO
WARRANTIES RELATING TO THE SERVICES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.


ARTICLE III

SERVICE COSTS; OTHER CHARGES


        Section 3.01.    Service Costs Generally.    Schedule I, Schedule II,
and Schedule III attached to this Agreement (as may be amended from time to time
by mutual agreement of the Parties in writing, collectively, the "Schedules")
indicate, with respect to each Service listed therein, the method of calculating
the amount Chipotle shall pay to McDonald's for such Services (collectively, the
"Service Costs"). Chipotle agrees to pay to McDonald's the Service Costs
applicable to each of the Services in the manner set forth in Section 3.02.

3

--------------------------------------------------------------------------------



        Section 3.02.    Invoicing and Settlement of Costs.

        (a)    Unless alternative arrangements for a particular Service are set
forth on the applicable Schedule, McDonald's will invoice or otherwise notify
Chipotle of the Service Costs on a monthly basis, either directly or through
McDonald's intracompany billing system, in a manner substantially consistent
with the billing practices used in connection with services provided to Chipotle
prior to the Closing Date. In connection with the invoicing described in this
Section 3.02(a), McDonald's will provide to Chipotle the same billing data and
level of detail as it customarily provided to Chipotle prior to the Closing
Date.

        (b)    Chipotle agrees to pay, without setoff, all of the Service Costs
on or before ten (10) business days after the date on which McDonald's invoices
or otherwise notifies Chipotle of the Service Costs (each invoice date or
notification date, a "Payment Date"). At McDonald's option, and upon reasonable
notice to Chipotle, Chipotle shall make such payments through McDonald's
intracompany billing system, cash management systems, or by wire transfer of
immediately available funds payable to the order of McDonald's. If Chipotle
fails to pay any monthly payment within ten (10) business days of the relevant
Payment Date, Chipotle shall be obligated to pay, in addition to the amount due
on such Payment Date, interest on such amount at the prime rate announced by JP
Morgan Chase (as of the applicable Payment Date) plus two percent (2%) per
annum, compounded monthly from the relevant Payment Date through the date of
payment.

        Notwithstanding the foregoing, if Chipotle has reasonable basis to
believe an invoice is incorrect, Chipotle shall notify McDonald's of the basis
for its belief and the Parties shall reasonably cooperate to resolve such
matter. Provided Chipotle has timely paid all amounts not in dispute, in such
event, interest shall not accrue on any amount in dispute and no default shall
be alleged until the earlier of (x) thirty (30) days from the Payment Date and
(y) three (3) business days following resolution of such matter.


ARTICLE IV

CHIPOTLE DELEGATION; TRADEMARKS AND SERVICE MARKS


        Section 4.01.    Delegation.    Chipotle delegates to McDonald's final,
binding, and exclusive authority, responsibility, and discretion to interpret
and construe the provisions of McDonald's Plans. McDonald's may further delegate
such authority to third-party plan administrators.

        Section 4.02.    Trademarks and Service Marks.    Chipotle agrees to
permit McDonald's and its Subsidiaries to use the trademarks and service marks
owned by Chipotle or any of its Subsidiaries at no cost to McDonald's or its
Subsidiaries for use in McDonald's annual report to shareholders, documentation
relating to any of the Services, and for any other similar purposes, so long as
Chipotle reviews and consents to such particular uses, said consent not to be
unreasonably withheld, delayed or conditioned.

4

--------------------------------------------------------------------------------




ARTICLE V

LIMITATION OF LIABILITY; INDEMNIFICATION


        Section 5.01.    Limitation of Liability.

        (a)    Chipotle agrees that none of McDonald's and its Subsidiaries and
their respective directors, officers, agents, and employees (each, a "McDonald's
Indemnified Person") shall have any liability, whether direct or indirect, in
contract or tort or otherwise, to Chipotle or any of its Subsidiaries for or in
connection with the Services rendered or to be rendered by any McDonald's
Indemnified Person pursuant to this Agreement or any other services rendered by
any McDonald's Indemnified Person, the transactions contemplated by this
Agreement, or any McDonald's Indemnified Person's actions or inactions in
connection with any such Services, any such other services, or any such
transactions, except for damages which have resulted from such McDonald's
Indemnified Person's willful misconduct in connection with any such Services,
other services, transactions, actions or inactions.

        (b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR AT
LAW OR IN EQUITY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ITS
SUBSIDIARIES FOR PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS,
LOSS OF DATA, LOSS OF USE, BUSINESS INTERRUPTION OR ANY OTHER LOSS) HOWEVER
CAUSED, UNDER ANY THEORY OF LIABILITY, ARISING FROM OR RELATING TO ANY CLAIM
MADE UNDER THIS AGREEMENT OR REGARDING THE PROVISION OF OR THE FAILURE TO
PROVIDE THE SERVICES OR ANY OTHER SERVICES. THE FOREGOING LIMITATION WILL NOT
LIMIT EITHER PARTY'S OBLIGATIONS WITH RESPECT TO PAYMENT OF DAMAGES OF ANY KIND
INCLUDED IN AN AWARD OR SETTLEMENT OF A THIRD PARTY CLAIM UNDER ANY INDEMNITY
PROVISIONS SPECIFIED HEREIN. McDONALD'S SHALL HAVE NO LIABILITY OF ANY KIND OR
NATURE WHATSOEVER FOR CEASING TO PROVIDE ANY OF THE SERVICES UPON TERMINATION
PURSUANT TO THIS AGREEMENT.

        Section 5.02.    Indemnification of McDonald's by Chipotle.    Chipotle
agrees to indemnify and hold harmless each McDonald's Indemnified Person from
and against any damages, and to reimburse each McDonald's Indemnified Person for
all reasonable expenses as they are incurred in investigating, preparing,
pursuing, or defending any claim, action, proceeding, or investigation, whether
or not in connection with pending or threatened litigation (each an "Action")
and whether or not any McDonald's Indemnified Person is a party, arising out of
or in connection with Services rendered or to be rendered by any McDonald's
Indemnified Person pursuant to this Agreement or any other services rendered by
any McDonald's Indemnified Person, the transactions contemplated by this
Agreement, or any McDonald's Indemnified Person's actions or inactions in
connection with any such Services, any such other services, or any such
transactions; provided that no Chipotle Indemnified Person will be responsible
for any damages of any McDonald's Indemnified Person that have resulted from
such McDonald's Indemnified Person's willful misconduct in connection with any
such Services, other services, transactions, actions, or inactions.

        Section 5.03.    Indemnification of Chipotle by
McDonald's.    McDonald's agrees to indemnify and hold harmless Chipotle and its
Subsidiaries and their respective directors, officers, agents, and employees
(each, a "Chipotle Indemnified Person") from and against any damages, and will
reimburse each Chipotle Indemnified Person for all reasonable expenses as they
are incurred in investigating, preparing, pursuing or defending any Action,
arising out of the willful misconduct of any McDonald's Indemnified Person in
connection with the Services rendered or to be rendered pursuant to this
Agreement.

5

--------------------------------------------------------------------------------



        Section 5.04.    Further Indemnification.    To the extent that any
other Person has agreed to indemnify any McDonald's Indemnified Person or to
hold a McDonald's Indemnified Person harmless and such Person provides services
to McDonald's or any affiliate of McDonald's relating directly or indirectly to
any McDonald's Plan included in the Benefits Services, McDonald's will exercise
reasonable efforts to make such agreement applicable to any Chipotle Indemnified
Person so that each Chipotle Indemnified Person is held harmless or indemnified
to the same extent as any McDonald's Indemnified Person.


ARTICLE VI

TERM AND TERMINATION


        Section 6.01.    Term; Expiration.    This Agreement shall expire on the
date of termination of the last to terminate of the Services, according to their
respective terms set forth on the Schedules.

        Section 6.02.    Termination Prior to Expiration.

        (a)    McDonald's may terminate any affected Service at any time if
(i) Chipotle shall have failed to perform any of its material obligations under
this Agreement relating to any such Service, (ii) McDonald's has notified
Chipotle in writing of such failure, and (iii) such failure shall have continued
for a period of thirty (30) days after Chipotle's receipt of notice of such
failure.

        (b)    Chipotle may terminate any affected Service at any time if
(i) McDonald's shall have failed to perform any of its material obligations
under this Agreement relating to any such Service, (ii) Chipotle has notified
McDonald's in writing of such failure, and (iii) such failure shall have
continued for a period of thirty (30) days after McDonald's' receipt of notice
of such failure.

        (c)    McDonald's may terminate any affected Service effective
immediately upon written notice to Chipotle if the performance of such Service
would require McDonald's to violate any applicable laws, rules or regulations or
would result in the breach of any applicable contract.

        Section 6.03.    Effect of Termination.

        (a)    Other than as required by law, upon termination or expiration of
any Service pursuant to Section 6.01 or Section 6.02, McDonald's will have no
further obligation to provide the terminated or expired Service (or any Service,
in the case of termination of this Agreement) and Chipotle will have no
obligation to pay any fees relating to such Services; provided, however, that
notwithstanding such termination or expiration, (i) Chipotle shall remain liable
to McDonald's for fees owed and payable in respect of Services provided prior to
the effective date of the termination or expiration; (ii) with respect to
Benefits Services, McDonald's shall continue to charge Chipotle for
administrative and program costs relating to McDonald's Plans if such costs are
paid after but incurred prior to the termination or expiration of any Benefits
Service, and Chipotle shall be obligated to pay such expenses in accordance with
the terms of this Agreement; and (iii) the provisions of Articles IV, V, VI and
VII shall survive any such termination or expiration.

        (b)    Following termination or expiration of this Agreement with
respect to any Service, McDonald's and Chipotle agree to cooperate, at
Chipotle's expense, in providing for an orderly transition of such Service to
Chipotle or to a successor service provider.

6

--------------------------------------------------------------------------------






ARTICLE VII

MISCELLANEOUS


        Section 7.01.    Prior Agreements.    In the event there is any conflict
between the provisions of this Agreement and provisions of prior written or oral
agreements between McDonald's or its Subsidiaries and Chipotle or its
Subsidiaries, the provisions of this Agreement shall govern and such provisions
in the prior agreements are deemed to be amended so as to conform with this
Agreement.

        Section 7.02.    Future Litigation and Other Proceedings.    In the
event that Chipotle (or any of its officers or directors) or McDonald's (or any
of its officers or directors) at any time after the date hereof initiates or
becomes subject to any litigation or other proceedings before any governmental
authority or arbitration panel with respect to which the Parties have no prior
agreements (as to indemnification or otherwise), the Party (and its officers and
directors) that has not initiated and is not subject to such litigation or other
proceedings shall comply, at the other Party's expense, with any reasonable
requests by the other Party for assistance in connection with such litigation or
other proceedings (including by way of provision of information and making
available of employees as witnesses). In the event that Chipotle (or any of its
officers or directors) and McDonald's (or any of its officers or directors) at
any time after the date hereof initiate or become subject to any litigation or
other proceedings before any governmental authority or arbitration panel with
respect to which the Parties have no prior agreements (as to indemnification or
otherwise), each Party (and its officers and directors) shall, at its own
expense, coordinate its strategies and actions with respect to such litigation
or other proceedings to the extent such coordination would not be detrimental to
its interests and shall comply, at the expense of the requesting Party, with any
reasonable requests of the other Party for assistance in connection therewith
(including by way of provision of information and making available of employees
as witnesses).

        Section 7.03.    No Agency.    Nothing in this Agreement shall
constitute or be deemed to constitute a partnership or joint venture between the
Parties or, except to the extent provided in Section 4.01, constitute or be
deemed to constitute any Party as the agent or employee of the other Party for
any purpose whatsoever and neither Party shall have authority or power to bind
the other or to contract in the name of, or create a liability against, the
other in any way or for any purpose.

        Section 7.04.    Subcontractors. McDonald's may hire or engage one or
more subcontractors to perform all or any of its obligations under this
Agreement, provided that, subject to Section 5.01, McDonald's will in all cases
remain primarily responsible for all obligations undertaken by it in this
Agreement with respect to the scope, quality and nature of the Services provided
to Chipotle.

        Section 7.05.    Force Majeure.

        (a)    For purposes of this Section, "force majeure" means an event
beyond the control of either Party, which by its nature could not have been
foreseen by such Party, or, if it could have been foreseen, was unavoidable, and
includes without limitation, acts of God, storms, floods, riots, fires,
terrorism, sabotage, civil commotion or civil unrest, interference by civil or
military authorities, acts of war (declared or undeclared), telecommunications
failure and failure of energy sources.

        (b)    Neither Party shall be under any liability for failure to fulfill
any obligation under this Agreement, so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered, or delayed as
a consequence of circumstances of force majeure, provided always that such Party
shall have exercised all due diligence to minimize to the greatest extent
possible the effect of force majeure on its obligations hereunder.

7

--------------------------------------------------------------------------------



        (c)    Promptly on becoming aware of force majeure causing a delay in
performance or preventing performance of any obligations imposed by this
Agreement (and termination of such delay), the Party affected shall give written
notice to the other Party giving details of the same, including particulars of
the actual and, if applicable, estimated continuing effects of such force
majeure on the obligations of the Party whose performance is prevented or
delayed. If such notice shall have been duly given, and actual delay resulting
from such force majeure shall be deemed not to be a breach of this Agreement,
and the period for performance of the obligation to which it relates shall be
extended accordingly, provided that if force majeure results in the performance
of a Party being delayed by more than sixty (60) days, the other Party shall
have the right to terminate this Agreement with respect to any Service effected
by such delay by written notice.

        Section 7.06.    Entire Agreement.    This Agreement (including the
Schedules) and any other writing signed by the Parties that specifically
references this Agreement constitute the entire agreement among the Parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both written and oral, between the Parties with
respect to the subject matter hereof. This Agreement is not intended to confer
upon any Person other than the Parties to this Agreement any rights or remedies
hereunder.

        Section 7.07.    Confidential Information.    Chipotle and McDonald's
covenant and agree to hold in trust and maintain confidential all Confidential
Information relating to the other Party. "Confidential Information" shall mean
all information disclosed by either Party to the other in connection with this
Agreement whether orally, visually, in writing or in any other tangible form,
and includes, but is not limited to, economic and business data, business plans,
and the like, but shall not include (a) information which becomes generally
available other than by release in violation of the provisions of this
Section 7.07, (b) information which becomes available on a nonconfidential basis
to a Party from a source other than the other Party provided the Party in
question reasonably believes that such source is not or was not bound to hold
such information confidential, (c) information acquired or developed
independently by a Party without violating this Section 7.07 or any other
confidentiality agreement with the other Party and (d) information that any
Party reasonably believes it is required to disclose by law, provided that it
first notifies the other Party of such requirement and allows such Party a
reasonable opportunity to seek a protective order or other appropriate remedy to
prevent such disclosure. Without prejudice to the rights and remedies of either
Party, a Party disclosing any Confidential Information to the other Party in
accordance with the provisions of this Agreement shall be entitled to equitable
relief by way of an injunction if the other Party breaches or threatens to
breach any provision of this Section 7.07. Notwithstanding anything to the
contrary set forth in this Agreement, McDonald's may disclose any Confidential
Information that McDonald's reasonably believes is necessary or appropriate to
be disclosed in the course of performing the Services, provided, however,
McDonald's shall instruct all such Persons to whom it discloses any Confidential
Information to hold in trust and maintain confidential all such Confidential
Information.

        Section 7.08.    Notices.    Any notice, instruction, direction or
demand under the terms of this Agreement will be duly given upon delivery, if
delivered by hand, facsimile transmission, or mail, to the following addresses:

(a)If to Chipotle, to:

Chipotle Mexican Grill, Inc.
1543 Wazee Street, Suite 200
Denver, CO 80202
Attn: General Counsel
Fax: 303-390-5638

8

--------------------------------------------------------------------------------



with a copy to:

Bryant S. Messner, Esq.
Messner & Reeves, LLC
1430 Wynkoop Street, Suite 400
Denver, CO 80202

(b)If to McDonald's, to:

McDonald's Corporation
2915 Jorie Blvd.
Oak Brook, IL 60523
Attn: General Counsel
Fax: 630-623-3512

or to such other addresses or telecopy numbers as may be specified by like
notice to the other Party.

        Section 7.9.    Governing Law.    This Agreement shall be construed in
accordance with and governed by the substantive internal laws of the State of
Illinois.

        Section 7.10.    Severability.    If any provision of this Agreement
shall be invalid or unenforceable, such invalidity or unenforceability shall not
render the entire Agreement invalid. Rather, the Agreement shall be construed as
if not containing the particular invalid or unenforceable provision, and the
rights and obligations of each Party shall be construed and enforced
accordingly.

        Section 7.11.    Amendment.    This Agreement may only be amended by a
written agreement executed by both Parties.

        Section 7.12.    Counterparts.    This Agreement may be executed in
separate counterparts, each of which shall be deemed an original and all of
which, when taken together, shall constitute one agreement.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed
by their duly authorized representatives.

 
   
   
    CHIPOTLE MEXICAN GRILL, INC.
 
 
By:
 
/s/  STEVE ELLS      

--------------------------------------------------------------------------------


 
 
Name:
 
Steve Ells

--------------------------------------------------------------------------------


 
 
Title:
 
Chairman and CEO

--------------------------------------------------------------------------------


 
 
MCDONALD'S CORPORATION
 
 
By:
 
/s/  MARY HEALY      

--------------------------------------------------------------------------------


 
 
Name:
 
Mary Healy

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President Corporate Finance

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------






Services Agreement—Schedule I
Accounting Services


Services:

        Chart A below details the Accounting Services and related service levels
(subject to Chipotle system obligations, as discussed below). The Accounting
Services are anticipated to be provided by the McDonald's personnel located at
the McDonald's accounting center in Columbus, Ohio.

        Chipotle shall remain responsible for all accounting policy decisions.
McDonald's will be responsible for incorporating accounting policies into the
functions performed for Chipotle. McDonald's will provide input on proposed
accounting policy changes. McDonald's will escalate to appropriate Chipotle
management any exceptions to accounting policies.

        Notwithstanding anything to the contrary in the Agreement or this
Schedule I, all losses, costs and expenses relating to any accounting or
processing errors in the delivery of the Accounting Services by McDonald's shall
be borne by Chipotle.

Billing Methodology:

        McDonald's will charge Chipotle a "fully-loaded all-in" charge for
delivery of the Accounting Services. This "fully-loaded all-in" charge is
intended to reimburse McDonald's for all costs incurred by McDonald's in the
delivery of the Accounting Services, including, without limitation, related
McDonald's employee costs (salary and benefits), office and occupancy costs,
travel costs, computer and related technology equipment costs, and non-cash
charges (such as depreciation). This "fully-loaded all-in" charge is not
intended to provide a profit to McDonald's. In the event that McDonald's ceases
to own, directly or indirectly, shares of Common Stock representing more than
fifty percent (50%) of the combined voting power of the outstanding Common Stock
(and Chipotle continues to receive the Accounting Services from McDonald's under
the terms of this Agreement), the amount that would otherwise be charged by
McDonald's to Chipotle for delivery of the Accounting Services shall be
increased by ten percent (10%), which amount is intended to provide a profit
margin to McDonald's for the delivery of the Accounting Services.

        For calendar year 2006, the charge for Accounting Services shall be
billed to Chipotle on a per store basis at a charge of $4920.00 per year
(or $410 per month) per store (the "Per Store Fee"). For each calendar year
after 2006, the Per Store Fee shall be calculated by dividing the projected
"fully-loaded all-in" costs of delivering the Accounting Services for such
calendar year (the "Projected Costs") by the projected average number of
Chipotle stores for such calendar year (the "Projected Stores"), which amount
can be divided again by twelve (12) to obtain the per month per store amount. In
consultation with Chipotle, McDonald's shall calculate the Projected Costs and
Projected Stores in good faith exercising McDonald's' reasonable judgment.
McDonald's and Chipotle agree to cooperate in business and efficiency
initiatives to improve service and reduce costs.

Term; Termination of Accounting Services:

        Unless terminated earlier pursuant to Section 6.02 of the Agreement or
as set forth below, the Accounting Services shall have an initial term expiring
on December 31, 2007, and will be renewed automatically thereafter for
successive two (2) year terms unless either Chipotle or McDonald's elects not to
renew the Accounting Services upon not less than fifteen (15) months' written
notice prior to any such renewal.

        Notwithstanding anything to the contrary set forth herein, either Party
may terminate the Accounting Services at any time on fifteen (15) months' prior
written notice to the other Party.

11

--------------------------------------------------------------------------------




Other Terms and Conditions Relating to Accounting Services

Accounting Data and Documents   * All accounting transactional data is owned by
Chipotle.
* All paper accounting documents are owned by Chipotle. McDonald's will produce
any stored documents upon request within 30 days.
* Chipotle agrees to respond to System issues that impact McDonald's service
levels with 24 hours.   McDonald's processes on the Chipotle ERP System
(Oracle), connecting remotely. The System is administrated by Chipotle. Chipotle
employs a 3rd party for hosting, and is responsible in entirety for managing the
relationship. All accounting transactional data is maintained by Chipotle.

Certain paper accounting documents are filed in Columbus or moved to off-site
storage in Columbus (McDonald's maintains storage log). Rights to any Shared
Tools / Technology: *Electronic Invoicing *Workflow *Accounting Tools  
Electronic Invoicing / Workflow
*Upon termination of delivery of the Accounting Services by McDonald's, Chipotle
will be permitted to copy Sterling configuration information if they choose to
buy Sterling software.




Accounting Tools
* Upon termination of delivery of the Accounting Services by McDonald's,
Chipotle will be permitted to copy these specific tools.
* Future accounting tool development by McDonald's will be fee basis (fully
loaded cost) and subject to the same agreements as the existing tools.  
Electronic Invoicing (EDI)—One translation software (Sterling GIS) and
architecture (hardware and hosting) are used for McOpCo, Chipotle, and CanOpCo
restaurant accounts payable invoices. All entities bear in the related total
cost of ownership in relation to usage.
Two times daily, transactional data is sent from the translator to Chipotle's
ERP System (Oracle A/P data tables), which is owned by and controlled by
Chipotle. Additionally, a Tools Warehouse is owned by McDonald's. Oracle tables
are copied to this Warehouse so that business rules can be applied to the EDI
data for screening prior to acceptance (i.e. valid stores, duplicates, delivery
date valid).
Workflow (in development)—Sterling GIS is tool used also for invoice workflow.
Front end a/p entry will be via this tool. On a daily basis, transactional data
is sent from the translator to Chipotle ERP Sytstem (Oracle A/P data tables),
which is owned by and controlled by Chipotle. Additionally, a Tools Warehouse is
owned by McDonald's. Oracle tables are copied to this Warehouse so that business
rules can be applied to the workflow data.
Accounting Tools—The following accounting tools contained in Chart B have been
developed by McDonald's. These tools enable a large reduction in accounting
labor associated with certain accounting processes. The tools are excel based
and are housed in the Tools Warehouse. Oracle tables are copied to this
Warehouse so that business rules can be applied to flag exceptions for research
and resolution. System Response Obligations   Chipotle agrees to respond to
System issues that impact McDonald's service levels as follows:
* Production down problems—acknowledge receipt of issue within 1 business hour
(close), 4 business hours (other). Continuous work to resolve.
* Non production down problems—acknowledge receipt of issue within 1 business
day. Weekly status update.

McDonald's agrees to the same criterion as above for Electronic Invoicing,
Workflow, and Accounting Tools.   McDonald's processes on the Chipotle ERP
System (Oracle), connecting remotely. The System is administrated by Chipotle.
Support of Chipotle Business Initiatives   * Projects will be prioritized
jointly.
* Projects will be absorbed to the extent of the 1 full time equivalent.
* Additional work requested by Chipotle beyond this will be on a fee basis.  
Certain Chipotle business initiatives impact the McDonald's or require the
support of McDonald's (i.e. implementation of new inventory system—led by
Chipotle, workflow—led by McDonald's). One full time equivalent is currently
allocated for these changes.

12

--------------------------------------------------------------------------------



Chart A: Services Performed / Service Level

Area
  Detailed Services
  Service Level
Accounts Payable Processing   •    New vendor set up
•    Vendor maintenance
•    Store invoice payments
•    Corporate invoices payments
•    Expense report payments
•    Car allowance payments
•    1099's from AP subsystem
•    EDI processing
•    Stop payment processing
•    Voids
•    Check printing/ordering check stock/envelopes
•    Check mailing
•    Purchase Card Administrator Role (ordering/canceling cards/issuing monthly
      statements to cardholders)
•    Retrieving purchase card data and posting to GL
•    Pcard recodes for received and approved charges
•    Pcard receipt tracking
•    Daily cash funding (check accounts and request necessary funding from Mcd)
•    Reconciling AP system to GL system
•    Lease card and fuel card invoice receipt, review and payments   Invoices
processed within an average of 2.5 days or less of receipt Fixed Asset
Processing   •    Store invoice payments
•    Corporate invoice payments
•    Construction invoice payments
•    Transfers and retirements
•    Reconciling FA system to GL system
•    Utilizing Oracle Projects for new store construction. Includes entering
misc
      adds (i.e. cost not entered by PO but necessary for reporting) and
      reconciling Projects to FA
•    Utilizing Oracle Projects for reinvestment invoices (includes communication
      back to facilities if expense is not capitalizeable)
•    Reviewing invoices to ensure they meet the Chipotle capitalization
      requirements   Invoices processed within an average of 2.5 days or less of
receipt General Ledger   •    Trial balance review & analysis—store level
•    Sales review
•    Book recurring expenses
•    Close and distribute store P&Ls
•    Store, Master and Corporate account bank reconciliations
•    Book and report manager bonus accounts (reporting completed quarterly)
•    Process defined G&A recurring entries
•    Establishing new accounts in Oracle
•    E&Y audit—around McDonald's areas
•    Oracle GL hierarchy maintenance/creation.
•    New store set up in Oracle
•    Booking monthly insurance charges for all lease car drivers
•    Payroll 3rd party reconciliation   Close P&L by workday 5

Bank Reconciliations completed monthly Accounts Receivable   •    House
accounts—billings, collection and reconciliations
•    Subtenant receivables—billings, collection and reconciliations
•    Misc accounts receivable as it relates to stores—following up on a monthly
      basis and reporting to Wazee for write off guidance when needed   Accounts
receivable aging sent to Controller monthly Cash Receipts   •    Check receipts
deposit and journal entry processing
•    Daily deposit verification (cash and cashless)   99% of Deposits (both cash
and credit cards excluding AMEX and armored car) verified within 4 business days
(excludes bank holidays).

99% of Deposits for AMEX and armored car verified within 6 business days
(excludes bank holidays).

13

--------------------------------------------------------------------------------



Lease   •    Lease payments
•    Sales reporting to landlords
•    Percentage rent tracking/accruals/payments
•    Desk audit triple net reconciliation review   All lease defaults cured
within cure date

99% of monthly recurring payments received by landlords by lease due date
Sales, Use, Personal Property and Rent Taxes
 
•    Processing personal property tax payments
•    Filing sales and use tax returns
•    Researching tax rates for new stores on Checkpoint and communicating
      information to Chipotle IT
•    Processing sales and use tax payments
•    Self assess use tax based upon Chipotle tax strategy (needs formalized)
•    Sending data requests to Marvin & Poer for personal property tax reporting
•    Receiving and reviewing personal property tax payments from Marvin Poer
      prior to payment
•    Sales and use tax audit administration
•    Sending tax rate change requests for existing stores to IT as identified by
      states/localities
•    New York commercial rent tax preparation and payment (quarterly)
 
Payments made to Taxing Authorities per due date
Tax returns are filed with Taxing Authority per due date Treasury   •    Setting
up new bank accounts based upon guidance from Chipotle
      (i.e. established relationships). For so long as McDonald's owns in excess
      of 50% of the combined voting power of the outstanding Common Stock
      of Chipotle, such bank accounts shall be established utilizing forms and
      procedures approved by McDonald's, in each case with approval from the
      Treasury Department of McDonald's.   Bank Accounts requested within
60 days of store turnover to Operations New Stores   •    Setting up new store
numbers and cross validation rules in Oracle
•    Setting up bank accounts, Merchant IDS and ordering banking supplies
•    Communicating sales tax rates to IT per review and research on Checkpoint  
  Petty Cash   •    Process petty cash expense reports via accounts payable
system.
•    Regional petty cash accounting (funding)   Invoices processed within an
average of 2.5 days or less of receipt System Access   •    Determine needs and
submit a request to IT, Application Development Manager
      (Chipotle)     Financial Reporting   •    Distribution of monthly recap
via Email on WD4 and WD5 (store level and
      company/regional level)
•    Distribution of store P&Ls via Email on WD4 and WD5   Prelim P&Ls
distributed on WD4 and Final P&Ls distributed on WD5 Licenses   •    Existing
store license renewals except for liquor   95% of license renewals processed by
due date Cash Management   •    Daily cash funding   Review cash funding each
business day by 10:00 EST Gift cards   •    Reconcile from the POS to 3rd party
administrator—Valuelink on a daily basis.
•    Escalate any issues to IT for resolution.
•    Book monthly gift card entries for franchise sites.
•    Prepare monthly reconciliation from GL to Valuelink balance.
•    Bulk gift card entries   Reconcile GL gift card balance to Valuelink
monthly

14

--------------------------------------------------------------------------------



Chart B: Accounting Tools

Application


--------------------------------------------------------------------------------

  Purpose

--------------------------------------------------------------------------------

CHI_JESplits   Used to prepare the journal entry split CHI_PNLDist   Used to
distribute the store P&L CHI_Recap   Used to see Financial Performance at the
various levels CHI_RegSumPNL   Used to see Financial Performance at the regional
level CHI_RevLIC   Used to ensure licenses are maintained and current—will need
to be upgraded after move in November CHI_RevDCR   Used to verify Deposits, Gift
Card transactions, etc CHI_RevPNL   Used to review the P&L for accuracy
CHI_Transfers   Used to prepare the journal entry for the transfer tickets

15

--------------------------------------------------------------------------------






Services Agreement—Schedule II

Insurance Services


Services:

        McDonald's will negotiate and develop property and casualty insurance
programs, terms, coverages, and premiums for Chipotle, including the following
categories of insurance:

Fiduciary Liability
Crime
Internet Liability
All Risk Property, including Earthquake and Flood
Umbrella Liability & Excess Liability
General Liability
Workers Compensation
Auto Liability and Physical Damage

In addition, McDonald's will:

(a)interface with the Network, Gallagher Bassett and other insurance service
providers on behalf of Chipotle as reasonably requested by Chipotle;

(b)enter Chipotle store and office locations into the SOCS system; and

(c)provide advice on insurance, risk management and claims matters as reasonably
requested by Chipotle.

Billing Methodology:

        The amounts to be paid by Chipotle to McDonald's for the Insurance
Services are intended to represent the pass-through to Chipotle of costs
incurred by McDonald's on Chipotle's behalf.

        With regard to (i) Fiduciary Liability, (ii) Crime, (iii) Internet
Liability, (iv) All Risk Property, including Earthquake and Flood, and
(v) Umbrella Liability & Excess Coverage insurances, these coverages consist of
policies of insurance naming McDonald's and its subsidiaries as insureds
(the "McDonald's Policies"). Based on McDonald's' current level of ownership of
Chipotle, Chipotle participates as an insured subsidiary under the McDonald's
Policies. A portion of the premiums paid by McDonald's for the McDonald's
Policies will be allocated to Chipotle (the "Chipotle Allocation"). For the
policy period from November 1, 2005 through October 31, 2006, the Chipotle
Allocation shall be $645,000.00, which amount shall be paid in full immediately
upon execution of this Agreement. For each policy period thereafter, McDonald's
shall calculate the Chipotle Allocation in good faith exercising McDonald's'
reasonable judgment and, when feasible, considering advice from insurance
companies and other relevant, disinterested third parties.

        With regard to (x) General Liability, (y) Workers Compensation, and
(z) Auto Liability and Physical Damage insurances, these coverages are included
in stand-alone programs arranged specifically for Chipotle and billed directly
to Chipotle. As such, McDonald's will collect no fees or costs from Chipotle in
connection with these programs.

16

--------------------------------------------------------------------------------



Term; Termination of Insurance Services:

        The policies of insurance contemplated by the Insurance Services expire
on October 31st of each calendar year, and, as such, unless terminated earlier
pursuant to Section 6.02 of the Agreement or as set forth below, the Insurance
Services shall have an initial term expiring on October 31, 2006, and will be
renewed automatically thereafter for successive one (1) year terms unless either
Chipotle or McDonald's elects not to renew the Insurance Services upon not less
than six (6) months' written notice prior to any such renewal.

        The Insurance Services are subject to early termination by either
Chipotle or McDonald's at any time on or after an Ownership Reduction Date,
provided the terminating party has provided not less than sixty (60) days'
written notice of such termination. The required sixty (60) days' written notice
may be provided before or after the Ownership Reduction Date, so long as (i) the
termination date is no earlier than the Ownership Reduction Date and (ii) the
period between the date of notice and the termination date is at least sixty
(60) days.

17

--------------------------------------------------------------------------------




Services Agreement—Schedule III

Benefits Services


Services:

        On and after the Closing Date, Chipotle employees shall continue to be
eligible to participate in McDonald's Plans, subject to the terms of the
governing plan documents, as interpreted by the appropriate plan fiduciaries. On
and after the Closing Date, subject to regulatory requirements, McDonald's will
continue to provide Benefits Services to and in respect of Chipotle employees
with reference to McDonald's Plans as it administered the plans prior to the
Closing Date. The McDonald's Plans for purposes of this Agreement are as
follows:

The McDonald's Corporation Health Plan for Chipotle Employees
McDonald's Ventures 401(k) Plan
The McDonald's Excess Benefit and Deferred Bonus Plan.

Billing Methodology:

        Chipotle shall reimburse McDonald's for McDonald's costs (including any
contributions and premium costs and including certain third-party expenses and
allocations of certain McDonald's personnel expenses), generally in accordance
with past practice, relating to participation by Chipotle employees in the
McDonald's Plans.

        The reimbursement for The McDonald's Corporation Health Plan for
Chipotle Employees shall be a monthly premium determined actuarially on an
annual basis to reflect (a) the prior year's claims experience, (b) risk
assumption, (c) plan design, (d) demographic and geographic adjustments, and
(e) vendor, legal, benefits accounting, administrative and consulting fees for
services on behalf of Chipotle employees for the upcoming year.

        It is the express intent of the Parties that Service Costs relating to
the administration of the McDonald's Plans and the performance of related
Services will not exceed reasonable compensation for such Services as defined in
29 CFR Section 2550.408c-2.

        In addition, costs associated with certain McDonald's Plans will be paid
in part through employee payroll deductions for such McDonald's Plans.

Term; Termination of Benefits Services:

        Unless terminated earlier pursuant to Section 6.02 of the Agreement or
as set forth below, the Benefits Services shall have an initial term expiring on
December 31, 2006, and will be renewed automatically thereafter for successive
one (1) year terms unless either Chipotle or McDonald's elects not to renew the
Benefits Services upon not less than six (6) months' written notice prior to any
such renewal.

        The Benefits Services are subject to early termination by either
Chipotle or McDonald's at any time on or after an Ownership Reduction Date,
provided the terminating party has provided not less than sixty (60) days'
written notice of such termination. The required sixty (60) days' written notice
may be provided before or after the Ownership Reduction Date, so long as (i) the
termination date is no earlier than the Ownership Reduction Date and (ii) the
period between the date of notice and the termination date is at least sixty
(60) days.

18

--------------------------------------------------------------------------------



Other Terms and Conditions Relating to Benefits Services

        McDonald's and Chipotle agree to cooperate fully with each other in the
administration and coordination of regulatory and administrative requirements
associated with McDonald's Plans, including, but not limited to, ERISA, COBRA
and HIPAA. Such coordination, upon request, will include (but is not limited to)
the (a) sharing payroll data for determination of highly compensated employees,
(b) sharing claims data for purposes of plan design, claims appeal
determinations and premium calculations, (c) providing census information
(including accrued benefits) for purposes of running discrimination tests,
(d) providing actuarial reports for purposes of determining the funded status of
any plan, (e) reviewing and coordinating of insurance and other independent
third party contracts, and (f) providing for review of all summary plan
descriptions and other plan communications, requests for determination letters,
insurance contracts, Forms 5500, financial statement disclosures and plan
documents.

        McDonald's shall provide to Chipotle data or reports requested by
Chipotle relating to (a) benefits paid to or on behalf of Chipotle employees
under McDonald's Plans, including but not limited to financial statements,
claims history, and census information, and (b) other information relating to
the Services that is required to satisfy any reporting or disclosure requirement
of ERISA or the Code. McDonald's will provide such information within a
reasonable period of time after it is requested. The costs for reports shall be
billed as incremental costs.

19

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



SERVICES AGREEMENT
RECITALS
AGREEMENTS
ARTICLE I DEFINITIONS
ARTICLE II PURCHASE AND SALE OF SERVICES; NO WARRANTY
ARTICLE III SERVICE COSTS; OTHER CHARGES
ARTICLE IV CHIPOTLE DELEGATION; TRADEMARKS AND SERVICE MARKS
ARTICLE V LIMITATION OF LIABILITY; INDEMNIFICATION
ARTICLE VI TERM AND TERMINATION
ARTICLE VII MISCELLANEOUS
Services Agreement—Schedule I Accounting Services
Services Agreement—Schedule II Insurance Services
Services Agreement—Schedule III Benefits Services
